Case 4:18-cv-01885-HSG Document 554-8 Filed 11/08/18 Page 1 of 11




                    EXHIBIT H
Case 4:18-cv-01885-HSG Document 554-8 Filed 11/08/18 Page 2 of 11




   MCCARTHY EXHIBIT 41
(Unredacted Version of Document
      Sought to Be Sealed)
           Case 4:18-cv-01885-HSG Document 554-8 Filed 11/08/18 Page 3 of 11


                                                          SEAN M. MCCARTHY           NEW YORK
                                                          SMcCarthy@FCHS.COM         1290 Avenue of the Americas
                                                          212-218-2332               New York, NY 10104-3800
                                                                                     T 212-218-2100
                                                          www.fitzpatrickcella.com   F 212-218-2200




January 16, 2018                                          REFERS TO HTC’S HIGHLY
                                                         CONFIDENTIAL INFORMATION


VIA E-MAIL

Ryan B. Hawkins, Esq.                                 Ryan J. McBrayer, Esq.
Kevin J. Patariu, Esq.                                Jonathan Putman, Esq.
John P. Schnurer, Esq.                                PERKINS COIE LLP
PERKINS COIE LLP                                      1201 Third Avenue, Suite 4900
11988 El Camino Real, Suite 350                       Seattle, Washington 98101-3099
San Diego, California 92130-2594

Re:        Koninklijke Philips N.V. et al. v. HTC Corp. et al. (Case No. 15-1126-GMS)

Dear HTC Counsel:

I write in regards to HTC Corp.’s and HTC America, Inc.’s (collectively, “HTC”) deficient
discovery responses and certain outstanding disputes between the Parties.

      I.    HTC’s Refusal to Provide Any Discovery on Certain Accused Products

Plaintiffs have accused HTC’s Android devices preloaded with, or updated to, Android
Operating System version 2.1 or higher of infringing at least one claim of one or more of U.S.
Patent Nos. RE44,913 (the “’913 patent”); 6,690,387 (the “’387 patent”); 7,184,064 (the “’064
patent”); 7,529,806 (the “’806 patent”); 5,910,797 (the “’797 patent”); 6,522,695 (the “’695
patent”); RE44,006 (the “’006 patent”); 8,543,819 (the “’819 patent”); 9,436,809 (the “’809
patent”); 6,772,114 (the “’114 patent”); and RE43,564 (the “’564 patent”) (collectively, the
“Asserted Patents”).
          Case 4:18-cv-01885-HSG Document 554-8 Filed 11/08/18 Page 4 of 11
January 16, 2018
Page 2




           .




Please immediately identify any HTC Android Device sold within the United States since 2010
that was preloaded with, or capable of being updated to, Android 2.1 or higher, and provide the
requested discovery for each of these devices. To the extent HTC continues to refuse to provide
such discovery, Plaintiffs’ will seek a discovery conference with the Court to compel HTC to
provide such discovery.

    II.        Representative Products

Plaintiffs provided their Second Amended Infringement Contentions against the HTC
Defendants on September 29, 2017 which, inter alia, set forth specific Representative Products
and the products for which they represent. Plaintiffs have also served certain interrogatories
requesting HTC to explain why, to the extent it disagrees with Plaintiffs’ Representative Product

*




     -43.
       Case 4:18-cv-01885-HSG Document 554-8 Filed 11/08/18 Page 5 of 11
January 16, 2018
Page 3

contentions, the identified Representative Product is different from the other products identified
as being represented by that product, and to provide the factual basis for such allegation.




                                             .:

      Wei Tr. at 35:23 – 37:12; 37:22 – 38:17; 54:15 – 55:12; 56:1-22; 73:4-9; 74:1-5; 89:4-16;
       95:12 – 97:15; 101:10 – 102:6; 108:19 – 109:16; 110:13 – 111:1; 112:9 – 113:5;
       114:24 – 115:6; 126:15 – 127:8; 182:13 – 183:15; 185:2 – 186:2; and 186:23 – 187:4.

      S. Huang Tr. at 30:4-22; 33:5-10; 34:2-35:3; 43:7-17; 49:14 – 50:2; 83:25 – 84:16;
       86:19 – 87:4; 90:16-20; 91:16 – 92:24; 93:18 – 95:2; 118:22 – 119:3; 126:8-17; 130:1-24;
       132:11-24; 133:2 – 134:11; 135:18 – 136:4; 138:7 – 138:22; 139:21-25; 141:7-11;
       141:23 – 142:2; and 200:22 – 201:14.

      Wang Tr. at 26:2-9; 35:23 – 36:14; 40:8 – 41:16; 48:17-20; 49:4 – 50:2; 50:19 – 52:21;
       53:12 – 54:18; 83:10-15; 85:5-23; 102:21 – 103:10; 105:4-15; 112:4-16; and 144:1-15.

      P. Huang Tr. at 35:24 – 36:3; 38:2-4; 40:8-10; 42:1-7; 46:22 – 47:1; 51:10 – 52:12;
       106:15-19; 107:22 – 109:10; 116:19 – 117:22; 118:12 – 119:12; and 122:1-14.

      Cheng Tr. at 83:12 – 84:19; and 96:18-25.

Despite the Court’s oral order instructing Defendants to provide meaningful non-infringement
contentions and respond to these interrogatories, HTC has failed to do so. See, e.g., Discovery
Conf. Tr. at p. 50, l. 17 – p. 51, l. 23; p. 56, l. 2 – p. 57, l. 17.

To the extent HTC will continue to dispute whether certain identified Accused Products are
representative of other products, HTC should immediately supplement its responses to
Interrogatory Nos. 4, 6-8, and 15, and after doing so, designate witnesses on Topics 14-24 to
discuss such differences, at HTC’s cost.
       Case 4:18-cv-01885-HSG Document 554-8 Filed 11/08/18 Page 6 of 11
January 16, 2018
Page 4

    III. Additional Deficiencies in HTC’s Responses to Philips’ Interrogatories

       A.     Response to Interrogatory No. 1




                                                                                             or
u

Please immediately supplement your response to Interrogatory No. 1 to identify each Operating
System version ever offered as an update or upgrade to each of the Relevant Products, as well as
the date each such Operating System version became available for that Relevant Product.
      Case 4:18-cv-01885-HSG Document 554-8 Filed 11/08/18 Page 7 of 11
January 16, 2018
Page 5




Accordingly, HTC’s response to Interrogatory No. 1 pursuant to Fed. R. Civ. P. 33(d) on this
HDCP issue is improper, and HTC should supplement its response with a narrative response
identifying (1) the interface in that Relevant Product that supports HDCP 2.x and (2) the HDCP
specification supported by that interface.

       B.     Response to Interrogatory No. 2




                           .

Please supplement your response to Interrogatory No. 2 to include the requested information for
each Relevant Product, including the specific products identified above.

       C.     Response to Interrogatory No. 3




Please immediately supplement your response to Interrogatory No. 3 to identify the individual(s)
most knowledgeable about the topics requested by this interrogatory.

       D.     Response to Interrogatory No. 9
        Case 4:18-cv-01885-HSG Document 554-8 Filed 11/08/18 Page 8 of 11
January 16, 2018
Page 6




   IV. HTC’s Deficient Document Production

HTC has not produced all relevant documents in response to Plaintiffs’ Requests For Production,
including but not limited to:

   1)




                                   – 43:10.
         Case 4:18-cv-01885-HSG Document 554-8 Filed 11/08/18 Page 9 of 11
January 16, 2018
Page 7

    9)




    13)




†
      Case 4:18-cv-01885-HSG Document 554-8 Filed 11/08/18 Page 10 of 11
January 16, 2018
Page 8




                                                                     ).




   19)




Please supplement your production accordingly, and by no later than January 24, 2018.

                                       *      *      *
      Case 4:18-cv-01885-HSG Document 554-8 Filed 11/08/18 Page 11 of 11
January 16, 2018
Page 9

We would like to meet and confer on these issues on January 19, 2018 at 2pm ET, to determine
whether and on what subjects we need to request seek a discovery conference with the Court.



Best regards,



Sean M. McCarthy




 FCHS_WS 14026451v1.doc
